        Case 1:19-cv-00161-AW-GRJ Document 1 Filed 08/16/19 Page 1 of 5



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA
                              JACKSONVILLE DIVISION


MICHAEL REID,                       )
                                    )
      Plaintiff,                    )
                                    )
v.                                  )             Civil Action No.:
                                    )
MORAN FOODS, LLC,                   )
                                    )
      Defendant.                    )
____________________________________)

                                       COMPLAINT

        COMES NOW the Plaintiff, MICHAEL REID, (“PLAINTIFF”), and files this Complaint

against Defendant, MORAN FOODS, INC. (“DEFENDANT”) respectfully stating unto the Court

the following:

                               GENERAL ALLEGATIONS

   1.      This is a cause of action to recover damages, attorney fees, and other relief from

           DEFENDANT for violations of 42 U.S.C. § 1981 and the Family and Medical Leave

           Act (“FMLA”).

   2.      At all material times, PLAINTIFF was a citizen and resident of Alachua County,

           Florida.

   3.      At all material times, DEFENDANT was a Missouri corporation that operated a retail

           store in Alachua County, Florida, which is where PLAINTIFF worked at all material

           times.
      Case 1:19-cv-00161-AW-GRJ Document 1 Filed 08/16/19 Page 2 of 5



                                     BACKGROUND

4.      In or around June 2017, DEFENDANT hired PLAINTIFF to work as a stockperson

        and floor cleaner.

5.      At all relevant times, DEFENDANT acted through its officers, agents, servants and

        employees.

6.      Jurisdiction is conferred on this Court by 28 U.S.C. §§ 1331.

7.      At all relevant times, PLAINTIFF was qualified for every position he held with

        DEFENDANT.

8.      In or around May 2019, PLAINTIFF was traversing DEFENDANT’S parking lot to

        enter DEFENDANT’S building so he could clock in and begin his shift when he was

        attacked by a white co-worker’s husband.

9.      PLAINTIFF suffered a torn anterior cruciate ligament in the attack and was transported

        by ambulance to a UFHealthcare hospital where he was treated.

10.     At no time was PLAINTIFF ever advised of his right to take Family and Medical Leave.

11.     Shortly after being released from the hospital, PLAINTIFF provided DEFENDANT

        with a doctor’s note allowing him to return to light duty work.

12.     When he presented DEFENDANT’S store manager with the note, the store manager

        told PLAINTIFF the schedule had been made and that PLAINTIFF was not on it.

        Shortly after this, PLAINTIFF was told that he was not needed any more and was

        terminated.

                                COUNT I
              VIOLATION OF THE FAMILY MEDICAL LEAVE ACT

13.     The General Allegations and Background above are hereby incorporated by reference

        as though fully set forth herein.


                                            2
      Case 1:19-cv-00161-AW-GRJ Document 1 Filed 08/16/19 Page 3 of 5



14.     DEFENDANT employs and at the time of PLAINTIFF’S termination, employed

        within a 75 miles radius, 50 or more employees for each working day, during each of

        20 or more workweeks per year/year prior.

15.     In May 2019, PLAINTIFF advised DEFENDANT that he suffered from a serious

        health condition, namely a situation that required treatment for which he was required

        to be out of work for more than three consecutive days and which required follow-up

        treatment.

16.     Less than a month after his hospitalization, PLAINTIFF was terminated.

17.     DEFENDANT interfered with PLAINTIFF’S right to take unpaid leave from work

        under the Family and Medical Leave Act and/or retaliated against him for doing so.

18.     PLAINTIFF had a “serious health condition,” namely an injury, impairment or physical

        or mental condition that involved inpatient care in a hospital or other care facility,

        and/or continuing treatment by a health care provider.

19.     PLAINTIFF gave appropriate notice of his need to be absent from work by notifying

        DEFENDANT as soon as practicable after he learned of the need for leave.

20.     DEFENDANT retaliated against or otherwise interfered with the exercise of

        PLAINTIFF’S right to unpaid leave, inter alia, by: 1) terminating his employment; 2)

        refusing to allow PLAINTIFF to return to his job, or to an equivalent position, upon

        return from leave; and 3) failing to provide PLAINTIFF with a written notice detailing

        the specific expectations and obligations regarding a request for leave.

21.     Upon information and belief, DEFENDANT deliberately chose to avoid researching

        whether its conduct violated the FMLA or affirmatively evaded the law.

22.     DEFENDANT’S violation of the FMLA was willful.



                                            3
         Case 1:19-cv-00161-AW-GRJ Document 1 Filed 08/16/19 Page 4 of 5



   23.     As the actual, proximate, and legal result of that violation, PLAINTIFF suffered

           significant economic harm, including lost wages and benefits.

         WHEREFORE, PLAINTIFF demands judgment against DEFENDANT and respectfully

prays the Court that PLAINTIFF will recover nominal damages, unpaid wages, benefits and other

economic relief, injunctive relief in the form of reinstatement to his former position, liquidated

damages, pre- and post-judgment interest, attorney fees and costs of litigation, and other relief by

reason of DEFENDANT’S violations of the FMLA; for a trial by jury on all issues so triable; and,

for such other and further relief as the Court may deem just and proper.

                                       COUNT II
                               VIOLATION OF 42 U.S.C. § 1981

   24.     The General Allegations and Background above are hereby incorporated by reference

           as though fully set forth herein.

   29.     At all relevant times, PLAINTIFF was a qualified black worker.

   30.     Upon information and belief, DEFENDANT did not discipline the white spouse of

           PLAINTIFF’S attacker although PLAINTIFF, who was black was fired despite being

           the victim of the attack.

   31.     Upon information and belief, the reason for PLAINTIFF’S termination was his race, or at

           the very least, PLAINTIFF’S race played a motivating factor in the decision to terminate

           PLAINTIFF.

         WHEREFORE, PLAINTIFF demands judgment against DEFENDANT and respectfully

prays the Court that PLAINTIFF will recover nominal damages, unpaid wages, benefits and other

economic relief, punitive damages, injunctive relief in the form of reinstatement to his former

position, pre- and post-judgment interest, attorney fees and costs of litigation, and other relief by

reason of DEFENDANT’S violations of Section 1981; for a trial by jury on all issues so triable;


                                                4
        Case 1:19-cv-00161-AW-GRJ Document 1 Filed 08/16/19 Page 5 of 5



and, for such other and further relief as the Court may deem just and proper.

Dated: August 16, 2019

                                             Respectfully submitted,

                                             THE LAW OFFICE OF MATTHEW BIRK



                                             /s/ Matthew W. Birk
                                             Matthew W. Birk
                                             Florida Bar No.: 92265
                                             309 NE 1st Street
                                             Gainesville, FL 32601
                                             (352) 244-2069
                                             (352) 372-3464 FAX
                                             mbirk@gainesvilleemploymentlaw.com
                                             ATTORNEYS FOR PLAINTIFF




                                               5
